Case 2:20-cv-04122-JS-ST Document 12 Filed 11/17/20 Page 1 of 2 PageID #: 39



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
KASHON K. SQUIRE,

                         Plaintiff,
                                                ORDER
             -against-                          20-CV-4122(JS)(ST)

SHAQUAISUR BROOKS, CPS, 1ST PRESENT
POLICE DEPARTMENT, DEPARTMENT OF
SOCIAL SERVICES, and LINDA HOPE,

                    Defendants.
----------------------------------X
APPEARANCES:
For Plaintiff:      Kashon K. Squire, pro se
                    640783
                    Suffolk County Correctional Facility
                    110 Center Drive
                    Riverhead, New York 11901

For Defendants:          No appearances.

SEYBERT, District Judge:

             By Order dated October 13, 2020 (the “Order”), the Court

denied   incarcerated      pro    se     plaintiff   Kashon     K.   Squire’s

(“Plaintiff”) application to proceed in forma pauperis.               (Order,

D.E. 10.)     The Court ordered Plaintiff to either remit the filing

fee or renew his application to proceed in forma pauperis within

thirty (30) days from the date of the Order.                  The Order also

instructed    Plaintiff    to    file   the   Prisoner   Litigation    Reform

Authorization (“PLRA”) form and to provide an updated address

because mail sent to him at his address of record was returned to

the Court as undeliverable.            (Order at 2-3.)    The Order warned

that the Complaint will be dismissed without prejudice if Plaintiff
    Case 2:20-cv-04122-JS-ST Document 12 Filed 11/17/20 Page 2 of 2 PageID #: 40



did not timely comply.           (Order at 2-3.)

               To date, Plaintiff has not filed the AO 239 long form in

forma pauperis application, the PLRA form, has not paid the filing

fee, nor has he otherwise communicated with the Court about this

case.      The Order was also returned to the Court and marked “Not

Deliverable as Addressed,” “Unable to Forward,” and “Discharged.”

(D.E. 11.)        Accordingly, it appears that Plaintiff is no longer

interested       in   pursuing    this   case   and   the   Complaint   is   thus

DISMISSED WITHOUT PREJUDICE for failure to prosecute pursuant to

Federal Rule of Civil Procedure 41(b).                 The Court directs the

Clerk of the Court to enter judgment accordingly, mark this case

CLOSED, and mail a copy of this Order to the pro se Plaintiff at

his last known address.1

               The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.        See Coppedge v. United States, 369 U.S. 438 (1962).

                                             SO ORDERED.


                                               /s/ JOANNA SEYBERT ____
                                             JOANNA SEYBERT, U.S.D.J.
Dated:         November   17 , 2020
               Central Islip, New York

1 It is likely that this Order will also be returned to the Court.
However, like all of the Orders in this case, it is also posted to
the Court’s Electronic Case Filing system and may be viewed there.

                                         2
